55 N.J. 331 (1970)
261 A.2d 662
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
LONNIE JOHNSON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 19, 1970.
Decided February 16, 1970.
*332 Mr. Hugh P. Francis, Assistant Prosecutor, argued the cause for appellant (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney).
Mrs. Miriam N. Span, Assistant Deputy Public Defender, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment of the Appellate Division is reversed and the judgment of the trial court is affirmed for the reasons given in the dissenting opinion in the appellate court. 106 N.J. Super. 295, 299 (1969). We add that we see no basis in fact for the finding in the majority opinion that upon defendant's response to the officer's preliminary question, defendant's "psychological defenses against full self-incrimination were down" (106 N.J. Super., at 298). Defendant, who testified, did not say he gave the written statement for that reason. In fact, defendant denied receiving any warnings at all. The "taint" issue was thus posited entirely upon the officer's testimony, and that testimony does not support a finding that the warnings were ineffective on the thesis that the defendant felt "the cat was already out of the bag."
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For affirmance  None.